       Case 4:20-cv-00419-AW-HTC Document 8 Filed 10/14/20 Page 1 of 2
                                                                           Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

VERNON ROBINSON,
       Plaintiff,

v.                                                 Case No. 4:20-cv-419-AW-HTC

SECRETARY DEPARTMENT OF
CORRECTIONS MARK INCH, et al.,

       Defendants.

__________________________________/

                                     ORDER

      Having considered the magistrate judge’s September 3, 2020, Report and

Recommendation (ECF No. 5), and having reviewed de novo the issues presented in

Plaintiff’s objection (ECF No. 7), I now conclude that the Report and

Recommendation should be adopted. It is incorporated by reference into this order.

      Because I have considered Plaintiff’s objection, the motion for an extension

of time to file objections (ECF No. 6) is DENIED as moot.

      The clerk will enter a judgment that says, “This case is DISMISSED

WITHOUT PREJUDICE because Plaintiff is a three-striker under 28 U.S.C.

§ 1915(g) and for abuse of the judicial process by failing to disclose Plaintiff’s

complete litigation history.” The clerk will then close the file.



Case No. 4:20cv419-AW-HTC
      Case 4:20-cv-00419-AW-HTC Document 8 Filed 10/14/20 Page 2 of 2
                                                                        Page 2 of 2




      SO ORDERED on October 14, 2020.

                                  s/ Allen Winsor
                                  United States District Judge




Case No. 4:20cv419-AW-HTC
